—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered October 4, 1999, which denied defendants’ motion for summary judgment, unanimously reversed, on the law, without costs, the motion granted, and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendants-appellants dismissing the complaint.
In order to survive summary judgment under New York’s no-fault law, an injured party must establish that she sustained a “serious injury” within the meaning of Insurance Law § 5102 (d). Here, plaintiff, who has not had any medical treatment in over two years and who runs several miles two or three times a week, failed to establish that she sustained a permanent consequential limitation of the use of a body organ or member, or a significant limitation of the use of a body function or system (cf., Bandoian v Bernstein, 254 AD2d 205).
Nor has plaintiff established that she suffered from a *156medically-determined injury or impairment of a non-permanent nature that prevented her from performing substantially all of the material acts that constituted her usual and customary daily activities for not less than 90 days during the 180 days immediately following the occurrence of the subject incident. We note that plaintiffs submissions were particularly deficient with regard to the four-month period that she spent abroad after the incident. Concur — Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ.